     Case 2:21-cv-00183-PLM-MV ECF No. 5, PageID.33 Filed 08/11/21 Page 1 of 1
WDMI Corporate Disclosure Statement pursuant to Fed.R. Civ. P. 7.1 or Fed. R. Grim. P. 12.4 (4/06)




                                           UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF MICHIGAN

1240 8. BANNOCK, LLC, Colorado

                      Plaintiff(s),                                           Case No. 2:21-cv-00183

V.

                                                                              Hon. Paul L. Maloney
                                                                                                                     B
DENNIS SIEM, DONALD J. NERAT

                      Defendant(s).



            DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST


Pursuant to Federal Rule of Civil Procedure 7.1,                                             1240 S. BANNOCK, LLC
                                                                                                     (Party Narre)
makes the following disclosure:

          1. Is party a publicly held corporation or other publicly held entity?| |Yes                               No
          2. Does party have any parent corporations?| |Yes 0No
                If yes, identify all parent corporations, including grandparent and great-grandparent
                corporations:




          3. Is 10% or more of the stock of partv owned by a publicly held corporation or other
                publicly held entity?| |Yes                          No
                If yes, identify all such owners:




          4. Is there any other publicly held corporation or other publicly held entity that has a direct
               financial interest in the outcome of the litigation?[jYes                                  No
                If yes, identify entity and nature of interest:




Date:
                   August 11, 2021                                                          /s/ Shoran R. Williams
                                                                                                       (Signature)
                                                                              Shoran R. Williams(P83262)
                                                                              Joslin E. Monahan (P77362)
                                                                              Miller Johnson
                                                                              45 Ottawa Avenue SW,Suite 1100
                                                                              Grand Rapids, Ml 49503
                                                                              616.831.1700
